COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00322-CV


CHERIE ALLEN AND MARY JONES                                  APPELLANTS

                                      V.

CITY OF FORT WORTH, TARRANT                                    APPELLEES
COUNTY, FORT WORTH
INDEPENDENT SCHOOL
DISTRICT, TARRANT REGIONAL
WATER DISTRICT, TARRANT
COUNTY HOSPITAL DISTRICT,
AND TARRANT COUNTY
COLLEGE DISTRICT

                                  ------------

         FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 236-B39393-09

                                  ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------

     On October 7, 2016, and October 26, 2016, we notified appellant Mary

Jones in accordance with rule of appellate procedure 42.3(c) that we would

dismiss her appeal unless the $205 filing fee was paid. See Tex. R. App. P.


     1
      See Tex. R. App. P. 47.4.
42.3(c). Appellant Mary Jones has not paid the $205 filing fee. See Tex. R. App.

P. 5, 12.1(b).

       Because appellant Mary Jones failed to comply with a requirement of the

rules of appellate procedure and the Texas Supreme Court’s order of August 28,

2015,2 we dismiss the appeal of Mary Jones.         See Tex. R. App. P. 42.3(c),

43.2(f).

       This case shall hereafter be styled “Cherie Allen v. City of Fort Worth,

Tarrant County, Fort Worth Independent School District, Tarrant Regional Water

District, Tarrant County Hospital District, and Tarrant County College District.”

       Appellant Mary Jones shall pay all costs of her appeal, for which let

execution issue. See Tex. R. App. P. 43.4.

                                                    PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: November 23, 2016




       2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).


                                     2